Citation Nr: 0721736	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to January 1968.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The case was 
subsequently transferred to the Fort Harrison, Montana, RO.  
A videoconference hearing was held before the undersigned in 
October 2006.  A transcript of the hearing is associated with 
the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part.


REMAND

In testimony at the videoconference hearing before the 
undersigned, the veteran reported that treatment records from 
the Fort Harrison VAMC for the period from 1985-1986 
contained relevant evidence regarding his claims.  The 
records cited by the veteran are not associated with his 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, they 
must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure and associate 
with the claims folder copies of all 
treatment records of the veteran for the 
years 1985 and 1986 from the Fort Harrison 
VAMC.  

2.  If the results of the above action 
suggest any further development (e.g. VA 
examination(s) for nexus opinion(s)), the 
RO should arrange for such development.
3.  The RO should then review the claims.  
If either remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


